Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 13, 25, the prior art of record, specifically the prior art Pahud teaches way of process virtual objects in the augmented reality environment by identify the virtual object within the virtual world. The prior art Harms teaches way of identify virtual object within volume that is bounded in shape in the virtual world. Additional prior arts Wang teaches provided a way of providing the outer boundary for the virtual contents when preparing the objects to display in the augmented reality environment. Additional prior arts Gadh teaches provided a way of using parent-child node to identify the relationship between objects when dealing with the virtual object in the 3D spaces. However, none of the prior art cited alone or in combination provides motivation to teach rendering the virtual content inside the boundaries of the prism and provide outer boundary for the display of virtual content. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-12, 14-24, they are allowable due to their dependency to the independent Claims 1, 13 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YuJang Tswei/Primary Examiner, Art Unit 2619